Parker, C. J.*
The contract, in this case, did not constitute a partnership. Hadlock was to perform a certain service for the plaintiffs, and his compensation was to:be measured by the profits obtained on the hides. ■
The subsequent agreement, and proceedings, did not change the case in 'this respect.
We are of opinion also that the instructions to the jury were correct. If the award was well made, E. C. Hadlock was bound by it, notwithstanding he declared after it was published that he would not be so bound. It was then too late to revoke the submission, except by consent. And as Hadlock had theri no claim or lien upon the leather, (even if he might have had before,) the plaintiffs might well maintain trover for a conversion of it.
The only remaining questions are upon the depositions.
There are doubtless objections to the practice of permitting witnesses to write their depositions before the time appointed for the caption, as it gives facility for copying them from papers furnished by the party, or for undue influence in relation to the mode of drawing up the testimony. But this practice has prevailed so long, that we should not be warranted in rejecting a deposition merely for that reason. It would undoubtedly be well that the testimony should be recorded in presence of the magistrate, if not written with his own hand; and upon the revision of our rules we may prob*191ably adopt one upon this subject. As to the other deposition, it was not only written before the time, but it was copied, to some extent, from another paper, which was at a previous time drawn up by one of the plaintiffs, and sworn to by the witness. It is said, in nothing material. But the affidavit is not produced, so that we can see that the matter was immaterial, and on account of the introduction of this deposition the case must be transferred for a

Neto trial.


 Woods, J., having been of counsel, did not sit.